DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

CMCS Informational Bulletin
DATE:

September 29, 2016

FROM:

Vikki Wachino
Director, Center for Medicaid and CHIP Services

SUBJECT:

Enhancing Enrollment of Individuals Transitioning from Medicaid or CHIP to
Marketplace Coverage

Since the passage of the Affordable Care Act (ACA), states have made substantial progress in
enrolling and retaining eligible individuals in Medicaid and the Children’s Health Insurance
Program (CHIP). A key aspect of continuing this progress is making sure that individuals who
have either lost Medicaid or CHIP coverage or were determined ineligible upon application are
able to transition to other sources of coverage and financial assistance, if applicable, as
seamlessly as possible. Over the past three years of operation of the Federally-Facilitated
Marketplace (FFM), we have learned through data analysis that there is more potential to enroll
in Marketplace coverage individuals who are determined not or no longer eligible for Medicaid
or CHIP and who have been transferred to the FFM via account transfer. This potential can be
realized through a number of enhancements to the account transfer process. This CMCS
Informational Bulletin (CIB) highlights the ways states served by the FFM can help to facilitate
enrollment in Marketplace coverage for people transferred to the FFM when denied
Medicaid/CHIP eligibility by the state Medicaid/CHIP agency. This CIB also provides
information that may be useful for State-based Marketplaces working to improve their eligibility
and enrollment coordination processes with state Medicaid/CHIP agencies.
In addition, this CIB highlights ways states can make enhancements to the application and
collection of data to help with successful enrollment. First, individuals are more likely to seek
enrollment through the Marketplace if they have sufficient information to understand what will
happen once the state has transferred their account to the Marketplace. Providing additional
information to individuals found ineligible for Medicaid/CHIP regarding the transfer of their
application from the state to the Marketplace will help to facilitate seamless coverage transitions.
Second, enhancing the types of outreach, including the use of email outreach, to this population
is essential to increasing the percentage of individuals who enroll in Marketplace coverage after
being found ineligible for Medicaid or CHIP. Again, while this CIB focuses on transfers to the
FFM, these improvements may be relevant to some State-based Marketplaces as well
Adequate information and targeted outreach efforts are especially important for young adults – a
group with historically high rates of uninsurance. When children become young adults, many
lose eligibility for Medicaid or CHIP, or drop off of their parents’ coverage. Consistent with this,
prior to the implementation of the Marketplaces and other ACA coverage provisions in 2014, 19
year-olds were nearly 8 percentage points more likely to be uninsured than 18 year-olds. Recent

CMCS Informational Bulletin – Page 2
Census data show that, by 2015, that gap had shrunk to about 5 percentage points. 1 Nonetheless,
the remaining disparities show the potential to further reduce uninsured rates by smoothing
coverage transitions for young adults. Our own data indicate that young adults also account for a
large proportion of the accounts transferred from states to the FFM. Improving the likelihood of
seamless transitions between insurance affordability programs will help to ensure that young
adults continue to receive the benefits of health coverage into adulthood. As such, this
informational bulletin outlines the following strategies states should employ to expand the
opportunities for increased enrollment through the Marketplace:
•

•
•

Improve eligibility determination notice language for individuals found ineligible for
Medicaid/CHIP so that they are aware that the Medicaid/CHIP agency will be
transferring their application to the FFM, and that the FFM will be sending them a notice
with information on applying for coverage and financial assistance through the
Marketplace;
Revise the manner by which states collect email addresses on the single streamlined
application; and
Gather information from multiple trusted data sources to populate the individual’s
application and transmit all information the state has on an individual in the account
transfer to the FFM, regardless of the minimum technical requirements for such account
transfers.

Improve Eligibility Determination Notice Language
As described in the CMCS Informational Bulletin Coordination of Eligibility and Enrollment
between Medicaid, CHIP and the Federally Facilitated Marketplace (FFM or “Marketplace”)
issued on July 25, 2016, Medicaid and CHIP agencies are required to transfer the electronic
accounts, for both applicants and beneficiaries, to the Marketplace when they are determined
ineligible for Medicaid and CHIP. To ensure that individuals found ineligible for Medicaid or
CHIP understand what will happen once the state has transferred the individual’s account to the
FFM, states should ensure their eligibility determination notices include language that explains
the transfer process and next steps for completing an application at the FFM. Outreach to
individuals whose accounts have been transferred to the Marketplace will be most effective if
those individuals are educated about the future communication from an entity other than the
state. Effective notice language lets an individual know their information has been sent to the
Marketplace, that they will be receiving a letter from the Marketplace informing them that an
application has been started for them, and informs them of their ability to start a new application
at the FFM, which could result in a faster path to coverage. In addition, notices should provide
information about what will happen once an individual completes an application at the
Marketplace, as well as Marketplace contact information.
Through the Expanding Coverage Learning Collaborative, with input from state Medicaid and
CHIP agencies and consumer advocates, CMS has developed model account transfer notice
1

https://www.census.gov/content/dam/Census/newsroom/press-kits/2016/20160913_iphi_slides_plot_points.pdf

CMCS Informational Bulletin – Page 3

language for use by Medicaid and CHIP programs. To demonstrate how the account transfer
language can be used, we have inserted the language in a model Medicaid denial notice (see
Attachment A). The key account transfer messages are highlighted in the model denial notice.
In late October, the Learning Collaborative will host a webinar on the account transfer process
from the consumer’s perspective and tools to effectively communicate eligibility determinations,
including how states can use and tailor the model notice language. Details on the Learning
Collaborative meeting will be provided to all FFM states.
Revise Single Streamlined and Alternative Applications to More Easily Collect Email Addresses
Another approach to help ensure that individuals who are denied Medicaid/CHIP eligibility are
able to enroll in Marketplace coverage is to enhance existing outreach to these individuals
through multiple avenues, including by email. Through three years of experience at the FFM, it
has become evident that email outreach is a highly effective practice that should be expanded,
especially to reach out to individuals being transferred from states to the FFM, to ensure more
seamless transitions of coverage. Currently, the minority of accounts transferred from states to
the FFM include email addresses, which results in the Marketplace’s reliance on paper outreach
notices. As email increasingly becomes a primary form of communication, it is important that
states and CMS take steps to increase the likelihood that individuals provide email addresses on
their applications, so that their email addresses can be provided to the FFM as part of the account
transfer.
In developing their single streamlined and alternative applications, most states followed the
model paper single streamlined application which currently collects emails through a two-part
conditional question. Individuals are asked whether they would like to get information about
their application by email. Those who respond yes to this question are prompted to provide an
email address. Asking the question in this format limits the number of individuals who provide
email addresses to those who also want to receive information about their application by email.
In order to increase the likelihood that applicants provide email addresses, states can revise how
they collect email addresses on their applications. CMS recommends that states eliminate the
two-part conditional question and ask all individuals for email addresses in an optional field
within the contact information section of the application, similar to how phone numbers are
collected. This practice is strongly recommended for both FFM and SBM states as outreach
through email should be enhanced in all states, regardless of Marketplace type. Similar changes
will be made to the model paper application in the near future. States can begin making these
changes now, and the costs associated with these changes are eligible for the 90 percent
enhanced match.
Enhancing Robustness of Data Included in the Account Transfer
If a state Medicaid/CHIP agency determines an individual is not eligible for Medicaid or CHIP, the
agency must promptly assess the individual’s potential eligibility for other insurance affordability
programs and transfer the individual’s electronic account to the appropriate program, per the

CMCS Informational Bulletin – Page 4

requirements described in 42 CFR §435.1200 and §457.350. The account must include all
information collected and generated by the state regarding the individual’s Medicaid or CHIP
eligibility. States should transmit all information the state has on an individual in the account
transfer to the Marketplace, regardless of the minimum technical requirements for such account
transfers.
States can enhance the information sent to the FFM and further streamline the enrollment process for
individuals transitioning to the Marketplace from Medicaid or CHIP by providing in the account
transfer any contact information known to its system, even if the information does not originate from
the initial application. For example, many individuals apply for Medicaid or CHIP using a paper
application, but create online accounts after enrollment. Individuals may provide additional contact
information, such as email addresses, as part of the state online account creation process. Encouraging
account creation and the provision of email addresses also benefits consumers by moving away from
paper notices that rely upon individuals to open their mail. States should incorporate the information
provided through the account creation process in addition to the information provided through the
application process in order to fully populate an individual’s information sent by the state in the
account transfer to the FFM. The ability to effectively contact individuals once their account is
transferred to the FFM is critical to improving the likelihood that eligible individuals successfully
enroll in coverage through the Marketplace.
Additional Resources
CMS will continue to work with states to ensure transitions to the FFM for individuals found
ineligible for Medicaid and CHIP are as seamless as possible. For additional information, please
contact your state SOTA lead or Judith Cash, Director, Division of Eligibility and Enrollment,
Children and Adults Health Programs Group, at judith.cash@cms.hhs.gov or 410-786-4473.

You can get this letter in another language, in large print, or in another way
that’s best for you. Call us at 1-800-XXX-XXXX (TTY: 1-800-XXX-XXXX).
Usted puede obtener esta carta en otro idioma, con letras más grandes,
o en otro formato que sea más conveniente para usted. Llámenos al
1-800-XXX-XXXX (TTY: 1-800-XXX-XXXX).

Mary Smith
123 Any Street
Any Town, Any State 00111

Health coverage application date: May 1, 2016
Letter date: May 5, 2016
Letter number: 34567

Why you are getting this letter
We reviewed your application for health coverage. We determined that you do not qualify for Medicaid
health coverage. To learn more, read the “How we made our Medicaid decision” section below.
You might still be able to get health coverage—and help
paying for it—through the Health Insurance Marketplace
(Marketplace). We sent your information to them. The
Marketplace will send you a letter. To learn more, read the
“Complete your Marketplace application” section below.

How we made our Medicaid determination

What is the Health Insurance
Marketplace?
You can use the Marketplace to shop
for and buy affordable private health
insurance online, over the phone, or
with in-person help. There is financial
help available for people who qualify.

We calculated your household size and income based on what
you told us on your application and information we got from
other data sources. We found that your household size is 1
person and your income is $1,915 each month. The Medicaid
income limit for your household size is $1,273 each month.
Since your monthly income is above the limit, you do not
qualify for Medicaid health coverage. If you think we made a mistake, you can appeal our decision. To
learn more, read the “If you think we made a mistake” section below.
We made our decisions based on these rules: 42 CFR 435.119, 435.603.

Complete your Marketplace application
You should complete your Marketplace application as soon as you can to see if you can get coverage
now. To complete your application, you can:
1. Start a new application at HealthCare.gov. You will need to:
 Create a Marketplace user account if you don’t have one.
 Have this letter with you to help answer questions.
 Fill out the application. You will need to re-enter the information you gave us already.
 Answer “yes” when asked if anyone has been found not eligible for Medicaid or the
Children’s Health Insurance Program (CHIP) in the past 90 days, if this applies.
Or
2. Call the Marketplace Call Center at 1-800-318-2596 (TTY: 1-855-889-4325). You will need
to:
 Tell the Call Center Representative that your state Medicaid agency determined you are not

? Questions?

Call us at 1-800-XXX-XXXX (TTY: 1-800-XXX-XXXX). You can call Monday to Friday, 8am to 8pm.
The call is free. Or, go to medicaid.state.gov. You can also find out how to meet with someone in person.

1

Medicaid Denial Notice – Version A

Attachment A

eligible for Medicaid, and that you want to apply for Marketplace coverage and help paying
for coverage.
Have this letter with you to help answer questions.
You will need to provide the information you gave us already.



Or
3. Wait for the letter from the Marketplace. The Marketplace is starting a health insurance
application for you. The letter will tell you how to complete your application with them.

If you have questions or need help completing your application, call the Marketplace Call Center at 1800-318-2596 (TTY: 1-855-889-4325). Or go to HealthCare.gov.
After you complete your application, the Marketplace will tell you if you qualify for health coverage and
financial assistance to help pay for it.
The Marketplace will also tell you whether you can get health
coverage now or if you have to wait and reapply. If otherwise
eligible, you can enroll in Marketplace health coverage during a
certain time each year called the Open Enrollment Period. If it is
not Open Enrollment when you submit your application for
coverage, you will have to wait until the next Open Enrollment
Period, unless you have a life event that makes you eligible for a
Special Enrollment Period. Examples of qualifying life events
include getting married, having a baby, or losing Medicaid or
other health coverage. You usually have up to 60 days after the
date of the life change to apply for coverage and qualify for a
Special Enrollment Period.

Your Secure User Account
Medicaid.state.gov keeps all
important information about your
application and health coverage. You
can choose to get letters like this
online.
To create an account, go to
medicaid.state.gov and click
“Account Setup”.

If you have special health care needs
A person who has been denied Medicaid based on household size and income may still be able to get
Medicaid health coverage if he or she has special health care needs. Special health care needs include if a
person:
 Has a medical, mental health, or substance use condition that limits his or her ability to work or go
to school
 Needs help with daily activities, like bathing or dressing
 Regularly gets medical care, personal care, or health services at home or in another community
setting, like adult day care
 Lives in a long-term care facility, group home, or nursing home
 Pays a lot for health care
 Is blind
 Is terminally ill
If a person has any of these special health care needs, and wants to see if he or she qualifies for Medicaid,
call us at 1-800-XXX-XXXX (TTY: 1-800-XXX-XXXX) or go to medicaid.state.gov. If the person has
health coverage, he or she can keep it while we are making our determination about whether he or she
qualifies for Medicaid based on his or her special health care needs.

? Questions?

Call us at 1-800-XXX-XXXX (TTY: 1-800-XXX-XXXX). You can call Monday to Friday, 8am to 8pm.
The call is free. Or, go to medicaid.state.gov. You can also find out how to meet with someone in person.

2

Medicaid Denial Notice – Version A

Attachment A

Medicaid Denial Notice – Version A

Attachment A

If you think we made a mistake
You can appeal our determination about your eligibility for Medicaid health coverage. For
example, you can appeal if you think we made a mistake about your household size, income,
citizenship, immigration status, or residency. You can also appeal what health services you
get and how much you pay for them.
To ask for an appeal, call us at 1-800-XXX-XXXX (TTY: 1-800-XXX-XXXX). Or, go to
medicaid.state.gov to get an appeals form. Or, you can write your own letter and send or
bring it to us at the State Medicaid Agency, 321 Any Road, Any City, Any State 00100. You
must ask for an appeal by August 8, 2016.
Once you ask for an appeal, we will see if we can fix the problem over the phone or by meeting
with you. If a phone call or meeting does not fix the problem, you can have a hearing.
A hearing is a meeting between you, someone from the State Medicaid Agency, and a hearing
officer. At the hearing, you can explain why you think we made a mistake.
To get ready for your hearing, you can:
 Ask for a copy of your file before the hearing.
 Bring someone with you to the hearing, like a friend, relative, or lawyer, or you can come by
yourself.
 Bring documents, information, or witnesses to show us where you think we made a
mistake. If a person has health coverage, he or she can keep it during an appeal.
If you have any questions, call us at 1-800-XXX-XXXX (TTY: 1-800-XXX-XXXX).

Sincerely,
State Medicaid Agency 321 Any Road
Any City, Any State 00100
We will keep your information secure and private.

? Questions?

Call us at 1-800-XXX-XXXX (TTY: 1-800-XXX-XXXX). You can call Monday to Friday, 8am to 8pm.
The call is free. Or, go to medicaid.state.gov. You can also find out how to meet with someone in person.

3

